Citation Nr: 9905554	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-33 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cervical strain and 
lumbar strain, claimed as residuals of a back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel








INTRODUCTION

The appellant served on active duty for training from August 
1995 to February 1996.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
cervical strain and lumbar strain, claimed as residuals of a 
back injury.  


REMAND

The appellant contends that she has been disabled with neck 
pain and back pain since she fell down a flight of stairs 
during her period of active duty for training.  She has 
stated that her main concern is getting medical help for her 
back, as she does not have enough money to see a civilian 
doctor.  

Having reviewed the record, the Board has decided that 
further evidentiary development is required prior to the 
adjudication of the claim on appeal.  A review of the claims 
folder indicates that the appellant's service medical records 
were requested from the U.S. Army Hospital in Anniston, 
Alabama, and that some of the medical records from her period 
of military training were forwarded in response to this 
request.   However, it appears that these records may be 
incomplete.  On remand the appellant's entire service 
personnel record will be sought as this documentation may 
provide evidence which is pertinent to her claim.  

In addition, in her June 1997 notice of disagreement, the 
appellant indicated that her VA doctor at the Anniston, 
Alabama VA clinic had approved a back brace and an added 
support brace with metal bars that goes up her neck.  
Although the record includes a medical report showing that a 
back brace was authorized, the associated post-service 
treatment records have not been sought from the VA facilities 
where the veteran has received treatment.  In the Board's 
view, post-service medical records showing treatment for back 
and neck problems are relevant to the instant claim, and 
these records will be sought on Remand.  The appellant will 
also be afforded an orthopedic examination in order to 
address the nature of any disabilities of the spine which are 
currently manifested, and to obtain an opinion as to the 
relationship between any currently manifested back and neck 
pathology and the injury which occurred during her military 
training. 

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should attempt to obtain the 
appellant's complete personnel file, to 
include all service department 
documentation and any additional service 
medical records which are available, by 
contacting the appropriate sources 
including the appellant's reserve unit 
and any other appropriate records 
repository.  On a VA Form 21-526, dated 
October 1995, the appellant gave the 
address of her reserve or national guard 
unit as 3345th, Sec. 2, USAH, Anniston, 
Alabama, 36201.  The record indicates 
that the RO previously contacted the 
reserve unit at this address in order to 
request the appellant's service medical 
records, with no response.  In the course 
of its search for the appellant's 
complete personnel record, the RO should 
again contact the reserve unit at the 
listed address, in order to request the 
service department personnel records in 
addition to the service medical records.  
If necessary, the RO should ask that the 
appellant provide a more specific or 
correct address for her reserve unit in 
order to expedite the process of 
obtaining her service department records.  

2.  The RO should contact the appellant 
and request information regarding the 
dates and location of any treatment she 
has received for her neck and back since 
the time of her discharge from active 
service, to include both VA and private 
sources.  Utilizing the information 
provided by the appellant, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
her post-service treatment records.  In 
particular, the RO should contact the VA 
facilities in Anniston, Alabama, and 
Birmingham, Alabama, in order to request 
copies of medical records between 
February 1996 and the present time.  All 
records obtained through these channels 
should be associated with the claims 
folder.  

3.  Upon completion of the foregoing, the 
RO should schedule the appellant for an 
orthopedic examination of her neck and 
back by a VA physician.  All special 
tests/studies should be conducted as 
indicated, to include x-rays of the 
cervical and lumbar spines, and objective 
findings with regard to the neck and back 
should be noted in detail.  The examiner 
should provide an opinion as to whether 
the current objective findings and 
diagnoses, if any, are related to the 
appellant's treatment after falling down 
a flight of stairs while participating in 
active duty for training.  Complete 
reasons and bases should be provided for 
any opinions given or conclusions 
reached, and the examiner should review 
the appellant's medical records prior to 
the examination.  To that end, the claims 
folder and a copy of this Remand should 
be provided to the examiner before the 
examination.  

4.  Upon completion of the foregoing, the 
RO should review the appellant's claim in 
order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and her 
representative with a supplemental 
statement of the case, along with a 
reasonable period of time to respond 
thereto.  The case should thereafter be 
returned to the Board for further review, 
as appropriate. 

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


